Sexton v United States Golf Assn. (2016 NY Slip Op 04037)





Sexton v United States Golf Assn.


2016 NY Slip Op 04037


Decided on May 25, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 25, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
THOMAS A. DICKERSON
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2014-10696
 (Index No. 6631/12)

[*1]Mary Jane Sexton, appellant, 
vUnited States Golf Association, respondent.


Kevin P. Sheerin, Mineola, NY, for appellant.
Eustace, Cotter & Bender, White Plains, NY (Christopher Yapchanyk of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Sher, J.), entered September 17, 2014, which granted the defendant's motion for summary judgment dismissing the amended complaint.
ORDERED that the order is affirmed, with costs.
The plaintiff was walking, as a spectator, on the Bethpage Black golf course during a practice round for the U.S. Open Golf Championship, when she allegedly fell down a slope located on the right side of the ninth hole fairway. Thereafter, the plaintiff commenced the instant action against the defendant, United States Golf Association, to recover damages for personal injuries. The defendant moved for summary judgment dismissing the amended complaint. The Supreme Court granted the motion. The plaintiff appeals.
In support of its motion, the defendant demonstrated its prima facie entitlement to judgment as a matter of law by submitting, inter alia, a transcript of the plaintiff's deposition testimony, which demonstrated that she was unable to identify the cause of her fall (see McRae v Venuto, 136 AD3d 765, 766; O'Connor v Metro Mgt. Dev., Inc., 130 AD3d 698, 700; Montemarano v Sodexo, Inc., 121 AD3d 1059, 1060; Izaguirre v New York City Tr. Auth., 106 AD3d 878, 878-879). In opposition, the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the defendant's motion for summary judgment dismissing the amended complaint.
CHAMBERS, J.P., DICKERSON, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court